DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 10/20/2021, with respect to the rejection(s) of claim(s) 2 and 5 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kempf et al. (US 2004/0125113).
	On page 8 of the amendment, Applicant argued that nowhere does Tan discloses that different filter coefficients are determined for different values of C1 and applied to any pixels.
	The arguments are related to the amended parts of the independent claims. Therefore, another reference, Kempf et al. (US 2004/0125113) hereinafter “Kempf”, is used to address said arguments. Kemps clearly teaches determining different filter coefficients for different values of a variance value and applied to any pixels (paragraphs 0047, 0049 and 0051, When the local variance is less than the first threshold, the center tap is assumed to be lying within a flat field or low frequency region…multiplexer 74 selects coefficients for a linear filter…if the local variance is between the first and second variance thresholds, then the center tap is assumed to be in a mid-frequency region. A less severe low pass filter is used in these regions…if the variance is above both variance thresholds, then the center tap is assumed to be located across a high frequency edge. To maintain crisp edges, no noise reduction is performed in these regions).

Claim Objections
3.	Claim 18 objected to because of the following informalities:  
Claim 18 discloses the limitation “determining a variance value of reconstructed pixel values for pixels of the unit of pixels, wherein the variance value is representative of a deviation of the reconstructed pixel values for pixels of the first of pixels from a value of the reconstructed pixel values for pixels of the unit of pixels” (emphasis added).  It seems that Applicant wants to write “the unit of pixels” instead “the first of pixels”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 2 and 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a variance value var(i, j) that lies in a range; however, nowhere in the specification is disclosed that a filter is applied to the first group of pixels (i, j) having different variance values.  It is clear from paragraph 0034 of the specification as-originally filed that each group of pixels has a single variance value, as also concluded from the variance value formula in paragraph 0031.    

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.	Claims 2-7, 12-15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tan et al. (US 6,188,799) cited in IDS, hereinafter “Tan” in view of Bossen et al. (US 2006/0294171) cited in IDS, hereinafter “Bossen” in further view of Kempf et al. (US 2004/0125113) hereinafter “Kempf”.
	As per claim 2, Tan discloses a method of decoding video data, the method comprising:
	receiving, from an encoded video bitstream, video data (VLD 18 receiving video data from VLC 13 as shown in figs. 4 and 5) of a first unit of pixels of at least one frame 
	reconstructing pixel values of the pixels of the first and second units of the at least one frame using one of intra-frame prediction or inter-frame prediction (motion compensation 17 or 22 (e.g. inter decoding) are used in reconstructing the pixels of video data); 
	determining a first variance value of reconstructed pixel values for pixels of the first unit of pixels (fig. 6, deviation C1 is calculated for group 1), wherein the first variance value is representative of a deviation of the reconstructed pixel values for pixels of the first unit of pixels from a value of the reconstructed pixel values for pixels of the first unit of pixels (see equation (3)); 
	determining, a second variance value of reconstructed pixel values for pixels of the second unit of pixels (fig. 6, deviation C2 is calculated for group 2), wherein the second variance value is representative of a deviation of the reconstructed pixel values for pixels of the second unit of pixels from a value of the reconstructed pixel values for pixels of the second unit of pixels (see equation (4)), the first variance value being different from the second variance value (C1 is different from C2 as shown by equations 3 and 4 in col. 4);
	determining, for the first unit of pixels, a first plurality of filter coefficients based on…the first variance value (fig. 6, the filter coefficients of group 1 is based on deviation C1; col. 4 line 52- col. 5 line 31, see equations 3 and 7, filter coefficients of P0-P3 are based on C1), 
	applying the first plurality of filter coefficients to a first reconstructed pixel value of the first unit of pixels (fig. 6 step 69, filter P0 to P3); 

	applying the second plurality of filter coefficients to a second reconstructed pixel value of the second unit of pixels (fig. 6 step 71, filter P4 to P7) to produce filtered decoded pixel values of the first and second units of pixels (filtered pixels shown in fig. 9).
	However, Tan does not explicitly disclose receiving, from an encoded video bitstream…filter selection information for the first and second units of pixels, and filter data embedded in the encoded video bitstream; determining, for the first unit of pixels, a first plurality of filter coefficients based on the filter data, the filter selection information; and determining for the second unit of pixels, a second plurality of filter coefficients based on the filter data, the filter selection information;  
 	In the same field of endeavor, Bossen discloses receiving, from an encoded video bitstream (fig. 8; paragraph [0067], bitstream 801 is received by variable length decoder 802)…filter selection information for the first and second units of pixels (paragraph [0044], encodes reference indices to generate encoded reference indices that are part of a bitstream with the encoded video data (processing block 403). Because each index is associated with filtering parameters, the encoded data identifies the filtering parameters to a decoder, wherein each partition or block in a reference is assigned a reference index 
	However, Tan or Bossen do not explicitly disclose determining different filter coefficients for different values of the first variance value; determining different filter coefficients for different values of the second variance value;
	In an analogous art, Kempf discloses determining different filter coefficients for different values a variance value (paragraphs 0047, 0049 and 0051, When the local variance is less than the first threshold, the center tap is assumed to be lying within a flat field or low frequency region…multiplexer 74 selects coefficients for a linear filter…if the local variance is between the first and second variance thresholds, then the center tap is assumed to be in a mid-frequency region. A less severe low pass filter is used in these regions…if the variance is above both variance thresholds, then the center tap is assumed to be located across a high frequency edge. To maintain crisp edges, no noise reduction is performed in these regions).    

	As per claim 3, Tan discloses wherein determining the first and second plurality of filter coefficients comprises determining whether the first and second variance values are in a specified range (fig. 6, steps 68 and 70). 
As per claim 4, Tan discloses wherein the first unit of pixels comprises a first macroblock and the second units of pixels comprises a second macroblock (fig. 7, the first block containing group 1 and the second block containing group 2). 
	As per claims 5-7, arguments analogous to those applied for claims 2-4 are applicable for claims 5-7.  In addition, Tan and Bossen disclose using a video decoding processor (Bossen; paragraph [0082]) and a memory configured to store the reconstructed pixel values of the first and second unit pixels (Tan; frame store 21 or 16).
	As per claim 12, Tan discloses wherein determining the first variance value comprises determining the first variance value to be representative of the deviation of the reconstructed pixel values for pixels of the first unit of pixels from a mean value of the reconstructed pixel values for pixels of the first unit of pixels (fig. 6, deviation C1 from mean m1).  
claim 13, Tan discloses wherein determining the second variance value comprises determining the second variance value to be representative of the deviation of the reconstructed pixel values for pixels of the second unit of pixels from a mean value of the reconstructed pixel values for pixels of the second unit of pixels (fig. 6, deviation C2 from mean m2).
As per claims 14 and 15, arguments analogous to those applied for claims 12 and 13 are applicable for claims 14 and 15.
As per claim 18, arguments analogous to those applied for claim 2 are applicable for claim 18.

8.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tan et al. (US 6,188,799) in view of Bossen et al. (US 2006/0294171) in further view of Kempf et al. (US 2004/0125113) in further view of WU et al. (US 2008/0063085) cited in IDS, hereinafter “WU”.	
	As per claim 8, Tan, Bossen and Kempf disclose a display device (Bossen; display 1321); however, Tan, Bossen or Kempf do not explicitly disclose that the display device is configured to display the filtered decoded video data.
		In an analogous art, WU discloses display device is configured to display the filtered decoded video data (the output of a loop filter can be provided to a video sink device which can be, for example, a video display device; see fig. 2 and paragraph [0011]).
.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2008/0159649; EP 1744279)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482